THE       ATTORNEY                GENERAL
                        OFTEXAS




                         February   7, 1951



Hon Gibb Gilchrist,  Chancellor
Agricultural  and Mechanical  College of Texas
College Station, Texas            Opinion No. V-l 148

                                    Re:   Legality of considering
                                          and accepting written bids
                                          without the bidder being
                                          personally  present at the
                                          statutory “public auction”
Dear Sir:                                 of mineral leases.

            ‘You have requested the opinion of the Attorney Gen-
eral as to whether the Board of Directors     of the Agricultural
and Mechanical    College of Texas may consider and accept writ-
ten bids on mineral leases offered for sale under the provisions
of Article 2613a-3,    V.C.S., the bidder or an authorized repre-
sentative not being personally    present at the public auction.

             Section 1 of Article 2613a-3   authorizes   the Board
of Directors  of the Agricultural   and Mechanical   College of Tex-
as to lease certain lands for mineral    development   “to the high-
est bidder at public auction.”    Section 3 thereof provides in part
that:

                “The Board may sell the lease or leases to
        the highest bidder at public auction at the Agricul-
        tural and Mechanical  College of Texas, College
        Station, Texas, at any hour between 10:00 a.mr and
        5:OO p.m. . . . .‘I

              Article 2613a-3 does not prescribe    the manner   or
form   in which bids must be submitted.

               A public auction is nothing more than the public
sale   of property to the highest bidder.   5 Tex. Jur. 554, Auctions,
Sec.   2; 7 C.J.S. 1239, Auctions,  Sec. la; 5 Am. Jur. 446, Auctions,
Sec.   2. In the absence of prescribed    methods for submitting bids
Hon. Gibb Gilchrist,   Page   2, V-1148



 in the notice of holding the public auction, bids may be sub-
 mitted in any manner or form by which the bidder signifies
 his willingness    and intention to give a certain sum for the
 property offered for sale.      7 C.J.S. 1253, Auctions,  Sec. 7e
 (2). They may be submitted in writing, and it is not neces-
 sary that the bidder be personally      present at the auction and
 make his bid then and there.       State vs. State Board of School
 Land Commissioners,        27 Wyo. 54, 191 P. 1073, 11 A.L.R.
‘~539 (1920); 7 C.J.S. 1254, Auctions,     Sec. 7e (2). See also
 Annotation,;, l,l A.L.R.  543-546,   and cases there cited.

              You are accordingly   advised that in the absence
of a prohibition against the submission    of written bids in the
notice of holding a public auction under the provisions      of
Article  2613a-3,  the Board of Directors   of the Agricultural
and Mechanical    College of Texas should consider bids sub-
mitted in writing at such auction, even though the bidder or
an authorized representative    is not personally   present.

                           SUMMARY

              In the absence of a prohibition against the
       submission    of written bids in the notice of holding
       a public auction under the provisions     of Article
       2613a-3,   V.C.S.,  the Board of Directors   of the Ag-
       ricultural  and Mechanical    College of Texas should
       consider bids submitted in writing at such auction,
       even though the bidder or an authorized representa-
       tive is not personally   present.

APPROVED:                                 Yours   very truly,

Charles E. Crenshaw                        PRICE DANIEL
Oil & Gas Division                        Attorney General

Jesse P. Luton, Jr.
Reviewing Assistant
                                          BY
Charles D. Mathews
First Assistant                                   Assistant

DMG:mf